Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/28/2020.

The status of the claims is as follow:
	Claims 1-12 are herein addressed in detail below.

The drawings are objected to because the lines in all of the drawings are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, the phraseology “for a door assembly for a motor vehicle having for a motor vehicle door for guiding a window panel between movable positions” is not readily understood by the Examiner.  Specifically, what does “…a motor vehicle having for a motor vehicle door…” mean?  The language appears awkward.  In claim 1, line 5, there is a lack of antecedent basis for “the elements”.  Does the applicant mean to recite –the internal electrically conductive element--?  In claim 1, lines 9 and 10, there is a lack of antecedent basis for “the window regulator”.  In claim 3, line 3, and lines 3-4, there is a lack of antecedent basis for “the window carrier”.  In claim 4 line 2, and lines 2-3, the applicant recites “a first side thereof” and “a second opposite side thereof”.  First and second side of what?  The guide rail?  Clarification is requested.  In claim 6, line 2, the applicant recites “the wire harness second end”.  Is this the same element as 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-10 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (4,939,867).
Harada et al. (4,939,867) disclose (see figures 18-20 and figure below) a window regulator assembly comprising a window panel (30) having an internal electrically conductive element (60) including electrical connection element lead wires (80b), a door wire harness having an electrical element wire harness (81) connected at a first end to a  guide rail (40) of a window regulator (assembly?) and at a second end (80b) to a movable window carrier element (70) of the window regulator, a first bracket (190 and 192) at the first end and a second bracket (41, 65, and 66) at a second end [Claim 1] with the first bracket connected to 2] and functions as a cable guide (elements 190 having both a straight and curved portion) [Claim 3] and positions the cable on a first and second side (see figure below) [Claim 4] with the first bracket supporting an electrical connector (see figure below [Claim 5] with the second bracket (41, 65, and 66, see specification) connected to the window carrier [Claim 6] and includes an electrical connector (i.e., the wire is connected to the motor 60) [Claim 7] and the wire (80) is positioned to undergo bending (see figure below) [Claim 8] and formed of a flattened configuration (when each end of the wire harness is connected to connections, the wire is formed of a “flattened” configuration [Claim 9] and the wire harness is formed of rubber/plastic [Claim 10].

    PNG
    media_image1.png
    732
    621
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 11-12 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (4,939,867).
All of the elements of the instant invention are disclosed in detail above except providing the electrically conductive element to be a defroster, or a switch, sensor, display, tinting mechanism, or an antenna.
It would have been obvious before the effective filing date of the claimed invention to provide the electrically conductive element of Harada et al. (4,939,867) to plug into a defroster, or a switch, sensor, display, tinting mechanism, and an antenna since Harada et al. (4,939,867) clearly teaches an electrical connection assembly connected between a guide rail and a movable window and to provide any one of a defroster, or a switch, sensor, display, tinting mechanism, or an antenna would have been obvious to one of ordinary skill in the art and it is well known to provide electrical elements to a movable window assembly.  Furthermore, the electrical connections and wire assembly would allow any type of electrical element to be attached to the movable window assembly of Harada et al. (4,939,867) since it would have been a matter of design choice to attach any desired electrical connection element.


Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.